DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christian R. LaPense on September 13, 2021.
The application has been amended as follows: 
1. 	(Currently Amended): A method of identifying a gaze distance, the method comprising:
obtaining a plurality of images by capturing each of both eyes of a user;
identifying a corner point located at an edge of the eye, a location of a pupil, and an eye contour from each of the plurality of images;
identifying each of gaze directions of both of the eyes based on a difference between a reference point and the location of the pupil, wherein the reference point is identified based on the eye contour and the location of the corner point; 
identifying respective points at which respective gazes of the eyes intersect a reference plane, based on the identified gaze directions; 
identifying the gaze distance based on a difference between respective locations of the identified points; and
based on the identified gaze distance being greater than or equal to a preset threshold distance, performing an update of the gaze distance according to a three-dimensional distance sensor.

2. 	(Previously Presented): The method of claim 1, wherein the identifying of each of the gaze directions comprises:
identifying a shape of an eyelid from the eye contour; and
identifying each of the gaze directions based on the difference between the reference point and the location of the pupil, and the identified shape of the eyelid.

3. 	(Previously Presented): The method of claim 1, wherein the identifying of each of the gaze directions comprises identifying each of the gaze directions based on the difference between the reference point and the location of the pupil, by using a location of a camera capturing both eyes of the user and a preset three-dimensional eye model.

4. 	(Previously Presented): The method of claim 1, further comprising:
identifying whether the pupil is detected or eye blinking is detected for respective images of both of the eyes of the user acquired after the plurality of images; and
maintaining gaze directions for the images of both of the eyes of the user obtained after the plurality of images as the identified gaze directions when the pupil is not detected or the eye blinking is detected as a result of the identifying.

5. 	(Cancelled): 



7. 	(Currently Amended): A device for identifying a gaze distance, the device comprising:
at least one camera;
a memory storing a plurality of instructions; and
at least one processor configured to execute the plurality of instructions to: 
control the at least one camera to obtain a plurality of images by capturing each of both eyes of a user,
identify a corner point located at an edge of an eye, a location of a pupil, and an eye contour from each of the plurality of images, 
identify each of gaze directions of both of the eyes based on a difference between a reference point and the location of the pupil, wherein the reference point is identified based on the eye contour and a location of the corner point, 
identify respective points at which respective gazes of the eyes intersect a reference plane, based on the identified gaze directions, 
identify the gaze distance based on a difference between respective locations of the identified points, and
perform an update of the gaze distance according to a three-dimensional distance sensor, based on the identified gaze distance being greater than or equal to a preset threshold distance.



9. 	(Previously Presented): The device of claim 7, wherein the at least one processor is further configured to identify each of the gaze directions based on the difference between the reference point and a location of the pupil, by using a location of a camera capturing both eyes of the user and a preset three-dimensional eye model.

10. 	(Previously Presented): The device of claim 7, wherein the at least one processor is further configured to identify whether a pupil is detected or eye blinking is detected for respective images of both of the eyes of the user acquired after the plurality of images, and maintain gaze directions for the images of both of the eyes of the user acquired after the plurality of images as the identified gaze directions when the pupil is not detected or the eye blinking is detected as a result of the identifying.

11. 	(Cancelled): 

12. 	(Original): The device of claim 7, wherein the at least one processor is further configured to render a virtual image based on the gaze distance.


Allowable Subject Matter

Claims 1-4, 6-10, 12 , 13 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 08/27/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sengelaub et al. Pub. No. US 20180120932 A1 - EYE TRACKING DEVICE AND METHOD FOR OPERATING AN EYE TRACKING DEVICE
JP 2005250741 A - IMAGE GENERATING DEVICE AND METHOD, IMAGE GENERATING DEVICE AND METHOD FOR STEREO VIEWING
WO 2018004615 A1 - SMART MIRROR
CA 3065131 A1 - EYE TRACKING CALIBRATION TECHNIQUES

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272 7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647